Citation Nr: 1719920	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for flat feet.

2. Whether new and material evidence has been received to reopen the previously denied claim for fungal infection of the feet. 

3. Entitlement to a compensable rating for service-connected left foot scar.

 (A separate decision will be provided under separate cover for the additional issue.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran is represented by an attorney regarding another issue on appeal, but the attorney has expressly limited the scope of his representation to that issue.  The Veteran submitted a properly executed power of attorney for The American Legion for the issues listed on the first page for this appeal in March 2013 and again in November 2016.  See 38 C.F.R. §§ 14.626, 14.631 (2016).  In October 2016 correspondence, the Veteran stated that his attorney representation was contingent upon completion of the increased rating appeal.  It appears the Veteran did not realize the derivative issue of an extraschedular rating remained on appeal.  The extraschedular rating appeal continued to be administratively processed under attorney representation, and the Veteran has not otherwise indicated that he desired different representation since October 2016.  In such circumstances, the Board does not recognize the October 2016 statement as a revocation of attorney representation 
for the derivative extraschedular issue also on appeal; therefore, it must be addressed in a separate Board decision.

In October 2014, the Board remanded the service connection issues because there was an indication that records pertaining to the issues on appeal had not been associated with the paper or electronic portions of the claims file that were available for review by the Board. 

In February 2016, the Board remanded the service connection issues because the Board's internal tracking system identified a 2011 notice of disagreement (NOD) and February 2012 statement of the case (SOC) that were not on record.  

The RO/ agency of original jurisdiction (AOJ) did not locate the missing NOD and SOC and returned the appeal to the Board.  See March 2017 SOC.  However, a May 2012 statement satisfies the basic NOD criteria then in effect for these issues.  38 C.F.R. § 20.201 (2012); see 79 Fed. Reg. 57,660 (September 25, 2014).  The AOJ issued a March 2017 SOC and April 2017 Form 8 Certification of Appeal that included the issue of a compensable rating for a left foot scar.  Review of the March 2013 VA Form 9 substantive appeal lists the increased rating for left foot scar as an issue on appeal despite the accompanying statement that it is not on appeal.  Given the conflicting statements and subsequent development, the Board assumes jurisdiction for this issue, and it is now listed on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); Warren v. McDonald, 28 Vet. App. 214 (2016).

The Board notes that an Informal Hearing Presentation from the representative is not of record.  Given the development action taken below, no prejudice inures to the Veteran, and the representative will have another opportunity to present evidence and argument.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral flat feet and fungal infection and increased rating for left foot scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1978 decision, the RO denied the Veteran's claim of entitlement to service connection for fungus infection of the feet.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the September 1978 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1978 RO decision denying the claim of entitlement to service connection for fungus infection of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The evidence received since the September 1978 decision is new and material as to the issue of service connection for fungus infection of the feet and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In September 1978, the RO denied service connection for fungus infection of the feet.  The Veteran did not appeal this decision.  New and material evidence was not received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Briefly, the Board notes that September 1978 VA treatment records for callus removal were associated with the record the following month.  However, these records do not suggest the presence or include treatment for a fungal related podiatry condition.  Thus, they are not relevant or material to the previously denied claim pertaining to a fungal infection of the foot.  38 C.F.R. § 3.156; see Dorland's Illustrated Medical Dictionary 1926 (32nd ed. 2012) (pp. 273 and 750 defining callus and fungi, respectively).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a). 

In September 1978, the RO denied service connection for fungus infection of the feet because there was no medical evidence concerning the existence or recurrence for a fungus infection of the feet. 

Since the September 1978 RO decision, new evidence has been submitted.  In particular, a July 2009 private podiatry consultation indicates that the Veteran had dermatitis in both heels.  In September 2009, the Veteran reported that he had toenails removed in 2001 due to recurrent fungal infections.  The Board finds these reports to be new and material evidence.  The petition to reopen is therefore granted.  38 C.F.R. § 3.156.


ORDER

The application to reopen the service connection claim for fungal infection of the feet is granted.


REMAND

Unfortunately, additional development is needed to comply with VA's duty to assist in providing an examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).  

The March 2011 VA/QTC examination is inadequate.  Id. The VA/QTC examiner does not express a medical opinion on the etiology of tinea pedis (fungal infection) and his comments regarding pes planus are unclear.  In addition, he did not properly consider the evidence suggesting longstanding podiatry symptoms, including the 1968 VA examination, VA treatment records from October 1970 and May 1978 to September 1978, in addition to the July 1978 lay statement from H.J. and the September 2009 report by the Veteran.   

Another VA podiatry examination and medical opinion is needed with consideration to the favorable evidence suggesting longstanding podiatry symptoms as detailed below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any relevant podiatry treatment records from 2011 through the present.  Take appropriate action based upon his response.  

2.  Schedule the Veteran for a VA podiatry examination.  The purpose of the examination is to assess the clinical manifestations of the service-connected left foot scar and to determine the etiology of claimed bilateral pes planus and recurrent fungal infections.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For the increased rating for a left foot scar, the examiner must provide detailed findings responsive to the applicable scar rating criteria, specifically indicating whether the service-connected left foot scar is painful or unstable.  If any aspect of the left foot scar disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.

For the claimed service connection for bilateral fungal infection and flat feet, the examiner must review all of the pertinent lay and medical evidence and clinical findings.  Then, he or she must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability: (a) had its onset during active service; or (b) is otherwise the result of a disease or injury incurred in service, to specifically include prolonged exposure to moisture.  

The examiner is advised that a current disability for VA compensation purposes includes any clinical manifestation since the claims were filed in September 2009, and these disabilities have been previously established.  Thus, even if a current disability is not present during contemporaneous clinical evaluation, the examiner must provide an opinion based upon the previously established diagnoses.     

In formulating the opinions, the examiner must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to specifically include the Veteran's competent report that he had prolonged exposure to moist footwear and had fungus infections in his feet during service.  The examiner is directed to consider the 2001 hallux nail removal, April 1968 VA examination, and VA treatment records from 1970 and 1978.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  Complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Then readjudicate the claims and issue a supplemental statement of the case to the Veteran and his representative, if warranted, before returning the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


